UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7141


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FAHED T. TAWALBEH,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James P. Jones, District
Judge.    (7:97-cr-00024-JPJ-7; 7:14-cv-80755-JPJ-RSB; 7:14-cv-
00297-JPJ-RSB)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fahed T. Tawalbeh, Appellant Pro Se.    Rick A. Mountcastle,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fahed T. Tawalbeh seeks to appeal the district court’s

order construing         his   28    U.S.C.         § 1651(a)       (2012)    motion    as    a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that    basis.      The    order     is       not    appealable       unless    a     circuit

justice    or    judge    issues     a    certificate          of   appealability.           28

U.S.C. § 2253(c)(1)(B) (2012).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating             that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El       v.    Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Tawalbeh has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral      argument         because    the    facts    and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3